PER CURIAM.
The petitioner, Annette Ingram [“Ingram”], seeks mandamus relief to review an order of the circuit court granting the respondent, Coca-Cola Enterprises, Inc.’s [“Coca-Cola”], motion to recuse the trial judge. Ingram contends that Coca-Cola’s motion for recusal was untimely and legally insufficient.
Mandamus will lie to correct a recusal based upon a mistaken decision that the recusal affidavit was legally sufficient and timely filed. See May Invs., Inc. v. Lisa S.A., 814 So.2d 471 (Fla. 3d DCA 2002); Dade County v. Turnbull, 572 So.2d 540 (Fla. 1st DCA 1990); see also State ex rel. Rembrandt Corp. v. Thomas, 117 Fla. 127, 157 So. 337 (1934).
We find no error in the trial judge’s implicit determination that the motion was legally sufficient. Nor will we disturb the trial judge’s recusal decision based on untimeliness. The motion was barely late, the explanation was reasonable and deference should be given to a trial judge’s decision not to preside over a case.
PETITION DENIED.
COBB, GRIFFIN and PALMER, JJ., concur.